DETAILED ACTION
This is in response to the Request for Continued Examination filed 11/29/2021 wherein claims 8 and 10 have been canceled and claims 1-7 and 9 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mitrovic et al. (US 2016/0229549) in view of Hyatt et al. (US 2014/0086737), Balk et al. (US 2013/0111873), and Roberge (2015/0337677).
Regarding Independent Claim 1, Mitrovic teaches (Figures 1-6) an aircraft engine apparatus (10) comprising:

a fan (12; where bladed rotor may be a prime mover such as a fan of a turbofan engine – see Paragraph 0014) driven by (see abstract) the rotating shaft (15);
aircraft equipment (24) disposed, in a radial direction of the rotating shaft (15), inward of (see Figure 1) the fan (12); 
a first motive force transmitter (19) coupled to (via 17) the rotating shaft (15) and the fan (12);
a second motive force transmitter (22) disposed inward (see Figure 2) of the first motive force transmitter (19) in the radial direction (see Figures 1-2) of the rotating shaft (15) and coupled to (via 17 and 20) the rotating shaft (15) and the aircraft equipment (24);
a nose cone (25) disposed upstream of (see Figure 1) the fan (12), and
a transmission (17) disposed between the rotating shaft (15) and the first motive force transmitter (19) in the radial direction (see Figures 1-2) of the rotating shaft (15), wherein
the aircraft equipment (24) is a power generator (see Paragraph 0017) disposed inside (see Figure 1 and Paragraph 0020) the nose cone (25),
the rotating shaft (15) includes a low-pressure shaft driven by a low-pressure turbine (see Figure 1 and Paragraph 0015), 
the first motive force transmitter (19) includes a space (the space within 19 due to shaft being hollow; see Figures 1-2 and 5) that extends in an axial direction (see Figures 2 and 5 and Paragraph 0015) of the low-pressure shaft (15), and
the power generator (24) generates electric power by being driven by a rotating shaft (Paragraph 0039), where the generator input (at 24a, 24b; see Figure 1) is coupled to the low-pressure shaft (15) through the space (the space within 19; see Figures 1-2 and 5) of the first motive transmitter (19). Although Mitrovic teaches that the bladed rotor may be a fan of a turbofan engine and configurations where engine axes A1 and A2 are substantially coaxial, Mitrovic does not teach a fan case including a peripheral edge surrounding the fan, aircraft equipment disposed upstream of the fan, a casing that accommodates at least a part of the rotating shaft and supports the fan case, a support member disposed between the first motive force transmitter and the 
Hyatt teaches (Figures 1-4) a fan case (18) of a turbofan engine (see Figure 1 and Paragraph 0030) including a peripheral edge (the peripheral surface of the fan case - see Figure 1) surrounding the fan (42), and a casing (36) that accommodates at least a part of the rotating shaft (the shaft 40 driving the fan through a speed change device – see Figure 1 and Paragraph 0032) and supports (via 62) the fan case (18), wherein the casing (36) is coupled to a transmission (48). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitrovic to include the fan case including a peripheral edge surrounding the fan, and a casing that accommodates at least a part of the rotating shaft and supports the fan case, wherein the casing is coupled to a transmission, as taught by Hyatt, in order to provide support and structural rigidity (Paragraph 0043). Mitrovic in view of Hyatt does not teach as discussed so far, wherein the aircraft equipment is disposed upstream of the fan, a support member disposed between the first motive force transmitter and the second motive force transmitter, the support member coupling the casing and the aircraft equipment and supporting the aircraft equipment, wherein the nose cone is configured to be stationary during operation of the aircraft engine or that the power generator includes a generator input shaft to which external driving force is inputted, and generates electric power as a result of the generator input shaft being driven at a rotational speed that is a same rotational speed as a rotational speed of the low-pressure shaft in a state where the generator input shaft is coupled to the low-pressure shaft though the space of the first motive force transmitter, and in a state where the support member penetrates the 
Balk teaches (Figures 1-4) a fan (7) including a propeller provided with blades (19) which are rotatably mounted on a stationary nose cone (21 – see Paragraph 0007).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitrovic in view of Hyatt to include the stationary nose cone as taught by Balk in order to connect the hub to the fan casing (Paragraph 0007). Mitrovic in view of Hyatt and Balk does not teach wherein the aircraft equipment is disposed upstream of the fan, a support member disposed between the first motive force transmitter and the second motive force transmitter, the support member coupling the casing and the aircraft equipment and supporting the aircraft equipment or that the power generator includes a generator input shaft to which external driving force is inputted, and generates electric power as a result of the generator input shaft being driven at a rotational speed that is a same rotational speed as a rotational speed of the low-pressure shaft in a state where the generator input shaft is coupled to the low-pressure shaft though the space of the first motive force transmitter, and in a state where the support member penetrates the space in the axial direction, an upstream end portion of the support member in the axial direction is coupled to the power generator, and a downstream end portion of the support member in the axial direction is coupled to the casing via the transmission.
Roberge teaches (Figures 1-4) driving the aircraft equipment (generator 102) from a low spool (see Figure 3, Paragraph 0007, and Paragraph 0015) and positioning the aircraft equipment (generator 102) to be disposed upstream of (see Figures 3-4) the fan (84, 85), and that the power generator (102) that includes a generator input shaft (at 111, 124) to which external driving force is inputted (from 120), and generates electric power (via 113 and 124) as a result of the generator input shaft (at 111, 124) being driven at a rotational speed that is a same rotational speed (due to the arrangement of the shafts; see Figure 3, Paragraph 0007, and Paragraph 0015) of the low-pressure shaft (at 120) in a state where the generator input shaft (at 111, 124) is coupled to the low-pressure shaft (at 120) through the space (within 112) of the first motive force transmitter (112), a support member (116; providing electrical support) disposed between a first motive force transmitter (112) and a second motive force transmitter (111), the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitrovic in view of Hyatt and Balk to include the power generator having a generator input shaft to which external driving force is inputted, and generates electric power as a result of the generator input shaft being driven at a rotational speed that is a same rotational speed as a rotational speed of the low-pressure shaft in a state where the generator input shaft is coupled to the low-pressure shaft though the space of the first motive force transmitter, a support member disposed between the first motive force transmitter and the second motive force transmitter, the support member coupling the casing and the aircraft equipment and supporting the aircraft equipment, and in a state where the support member penetrates the space in the axial direction, an upstream end portion of the support member in the axial direction is coupled to the power generator, and a downstream end portion of the support member in the axial direction is coupled to the casing via the transmission, as taught by Roberge, in order to allow the generator to be driven to rotate with the lower speed turbine rotor (Paragraphs 0007 and 0015) and to supply electricity within the gas turbine engine or associated aircraft (Paragraphs 0043-0044). In addition, it has been held that rearranging parts (in this case, rearranging the location of the generator with respect to a location of a fan) of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
It is noted that a simple substitution of one known element (in this case, the nose cone of Mitrovic) for another (in this case, a nose cone configured to be stationary as taught by Balk) to obtain predictable results (in this case
Regarding Claim 2, Mitrovic in view of Hyatt, Balk, and Roberge teaches the invention as claimed and as discussed above. Mitrovic further teaches (Figures 1-6) wherein the first motive force transmitter (19) is a hollow member (see Figure 2) that is coupled to the rotating shaft (15) via the transmission (20, 120, 17 – see Figure 2) and that extends in an axial direction (a horizontal direction - see Figure 1; Paragraph 0015 also states that axes A1 and A2 may be substantially coaxial) of the rotating shaft (15).
It is noted that Roberge also teaches (Figures 1-4) wherein the first motive force transmitter (112) is a hollow member (see Figure 3) that is coupled to the rotating shaft (120) via the transmission (88) and that extends in an axial direction (an axial upstream direction – see Figure 3) of the rotating shaft (120).
Regarding Claim 3, Mitrovic in view of Hyatt, Balk, and Roberge teaches the invention as claimed and as discussed above. Mitrovic further teaches (Figures 1-6) wherein the transmission (20) includes an unmovable part (36a) fixed to the casing (see Figure 2 and Paragraph 0027). Mitrovic in view of Hyatt, Balk, and Roberge does not teach, as discussed so far, wherein the support member is coupled the unmovable part.
Roberge teaches (Figures 1-4) wherein the transmission includes an unmovable part (at 107), wherein the support member (116) is coupled to (Paragraphs 0043-0044) the unmovable part (at 107).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitrovic in view of Hyatt, Balk, and Roberge to include the support member being coupled to an unmovable part of the transmission, as taught by Roberge, for the same reasons discussed above in claim 1.
Regarding Claim 4,
It is noted that Roberge also teaches (Figures 1-4) wherein the transmission (88) is a star-type planetary gear mechanism (Paragraph 0037 and Figure 3) including: a sun gear (118); a plurality of planetary gears (108; Paragraph 0042) meshed with the sun gear (118); a ring gear (109) meshed with the plurality of planetary gears (108); and a carrier (at 107) that supports (Paragraph 0042) the plurality of planetary gears (108), such that the planetary gears (108) are rotatable (see Paragraph 0043) and the unmovable part (107) is the carrier (see Paragraphs 0042-0043 and Figure 3).
Regarding Claim 5, Mitrovic in view of Hyatt, Balk, and Roberge teaches the invention as claimed and as discussed above. Mitrovic further teaches (Figures 1-6) wherein the transmission (20) includes an unmovable part (36a) fixed to the casing (see Figure 2 and Paragraph 0027). Mitrovic in view of Hyatt, Balk, and Roberge does not teach, as discussed so far, wherein the transmission includes a space, through which the support member passes in the radial direction of the rotating shaft at a position inward of an outer periphery of the transmission, and the support member passing through the space of the transmission is coupled to the casing.
Roberge teaches (Figures 1-4) wherein the transmission (88) includes a space (at 107), through which the support member (116) passes (see Paragraphs 0043-0044 and Figure 3) in the radial direction of the rotating shaft (120) at a position inward of (see Figure 3) an outer periphery (at 109) of the transmission (88), and the support member (116) passing through the space (at 107) of the transmission (88) is coupled to the casing (at 36; see Figures 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitrovic in view of Hyatt, Balk, and Roberge to have the transmission include a space through which the support member passes in the radial direction of the rotating shaft at a position inward of an outer periphery of the transmission, and the support member passing through the space of the transmission is coupled to the casing, as taught by Roberge, for the same reasons discussed above in claim 1.
Regarding Claim 6, Mitrovic in view of Hyatt, Balk, and Roberge teaches the invention as claimed and as discussed above. Mitrovic further teaches (Figures 1-6) wherein the second motive force transmitter (22) is a shaft member (see Figure 2 and Paragraph 0020) extending in an axial direction (a 
It is noted that Roberge also teaches (Figures 1-4) wherein a second motive force transmitter (111) is a shaft member (see Figure 3) extending in an axial direction (see Figure 3) of the rotating shaft (120).
Regarding Claim 7, Mitrovic in view of Hyatt, Balk, and Roberge teaches the invention as claimed and as discussed above. Mitrovic in view of Hyatt, Balk, and Roberge does not teach, as discussed so far, wherein the generator input shaft and the low-pressure shaft are arranged side by side in an axial direction of the rotating shaft, and are covered by the support member in the radial direction of the rotating shaft. 
Roberge teaches (Figures 1-6) wherein the generator input shaft (at 111) and the low-pressure shaft (at 120, 92, 40) are arranged side by side in an axial direction of the rotating shaft (120), and are covered by the support member (116) in the radial direction of (see Figure 3) the rotating shaft (120). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitrovic in view of Hyatt, Balk, and Roberge to have the generator input shaft and the low-pressure shaft be arranged side by side in an axial direction of the rotating shaft, and are covered by the support member in the radial direction of the rotating shaft., as taught by Roberge, for the same reasons discussed above in claim 1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mitrovic et al. (US 2016/0229549) in view of Hyatt et al. (US 2014/0086737), Balk et al. (US 2013/0111873), and Roberge (2015/0337677) as applied to claim 1 above, and further in view of Suciu et al. (US 2013/0259638).
Regarding Claim 9, 
Suciu further teaches (Figures 1-4) a turbofan engine (see Figure 1) including a nose cone (66), wherein a heat exchanger (100) is provided on a surface (an inner surface of the nose cone; see Figures 2-3) of the nose cone (66), the heat exchanger (100) exchanging heat generated by the aircraft equipment (via conduits not shown carrying lubricant – see Paragraph 0051) with outside air (from 74).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitrovic in view of Hyatt, Balk, and Roberge to include the heat exchanger provided on a surface of the nose cone, the heat exchanger exchanging heat generated by the aircraft equipment with outside air, as taught by Suciu in order to remove thermal energy from within the nose cone (Paragraph 0054-0056).

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach that the space of the first motive force transmitter extends in the axial direction of the low-pressure shaft, and in a state where the support member penetrates the space of the first motive force transmitter in the axial direction, the upstream end portion of the support member in the axial direction is coupled to the power generator, and the downstream end portion of the support member in the axial direction is coupled to the casing via the transmission. In response, it is noted that the current rejection includes a new interpretation of the support member, necessitated by amendment. As discussed in the body of the rejection above, Roberge teaches (Figures 1-4) a support member (116; providing electrical support) disposed between a first motive force transmitter (112) and a second motive force transmitter (111), the space of the first motive force transmitter (the space within 112) extends in an axial direction of the low-pressure shaft (at 120; see Figure 3), and in a state where the support member (116) penetrates the space in the axial direction (see Figure 3), an upstream end portion (the end near 115; see Figure 3) of the support member (116) in the axial direction is coupled to (see Paragraphs 0043-0044 and Figure 3) the power generator (102), and a downstream end portion (the end near 107; see Figure 3) of the support member (116) in the axial direction is coupled to (see Figure 3 and Paragraph 0043-0044) the casing (at 36) via the transmission (88; see Figures 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suciu et al. (US 2013/0259638) teaches a support 102 that is located radially between a first motive force transmitter 42 and a second motive force transmitter 82 and the support 102 also extends axially between a transmission 48 and aircraft equipment 100 (see Figures 2-4).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741